DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 10/12/2021 has been entered.  Claims 15, 17-29, and 31-32 have been cancelled.  Claims 1-14, 16, and 30 are pending in this Office action.
Claim Objections
Claims 3, 7 are objected to because of the following informalities:  
Regarding claim 3, line 1, the term “a subset” should be --the subset--.
	Regarding claim 7, line 9, the term “devices” should be --device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-14, 16, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1, the term “the output” lacks antecedent basis.
Claims 2-14, 30 are rejected by virtue of their dependency. 
Regarding claim 16, line 1, the term “the output” lacks antecedent basis.
Allowable Subject Matter
Claims 1, 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14, 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a method and a network node for controlling the output of a multiple-input, multiple-output, MIMO, transmission point for a wireless communications network, the transmission point serving one or more groups of wireless devices, each group comprising one or more wireless devices, the MIMO transmission point utilizing respective pluralities of beam weights to transmit corresponding pluralities of beams to each group of wireless devices, respective numbers of resources being allocated for transmissions to each group of wireless devices, the method and the network node comprising: determining a fraction of a pool of available resources for the allocation of data to be transmitted by the transmission point, wherein the fraction varies as a function of the comparison between the average output power and the output power reference value; for each group of wireless devices, determining beam gains in the first direction for each of the plurality of beams and weighting the number of resources allocated to the group of wireless devices according to the determined beam gains to obtain an effective number of resources in the first direction for each group of wireless devices; summing the effective numbers of resources in the first direction to obtain an overall effective number of resources in the first direction; comparing the overall effective number of resources to the fraction of the pool of available resources; and scheduling data for transmission to the groups of wireless devices based on the comparison between the overall effective number of resources and the fraction of the pool of available resources as recited in claims 1, and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mani et al (US 2007/0046539) disclose a multiple antenna signal transmission controlling method, involves adjusting set of signal parameters of antennas, so that transmission signals from antennas form beam, where beams are directed to set of receivers.
Wang et al (US 2018/0279365) disclose a method and apparatus for transmitting data.
Lee et al (2014/0148181) disclose a method and apparatus for performing scheduling in wireless communication system.
Waheed et al (US 2009/0054018) disclose a power control loop for wireless transmitter, has closed loop power control unit that generates additive correction signal using regulated control algorithm and adds additive correction signal to data provided by data source.
Wigren et al (US 2021/0337559) disclose a controlling transmitter output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
November 30, 2022